PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shiner, Paul
Application No. 16/502,861
Filed: 3 Jul 2019
For: SYSTEM AND METHOD FOR THE DESIGN, CONFIGURATION, AND INSTALLATION OF AN IN-CEILING AUDIO-VIDEO EQUIPMENT HOUSING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed December 1, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

This application was held abandoned for Applicant’s alleged failure to respond in a timely manner to the non-final Office action, mailed August 3, 2021, which set forth an extendable three (3) month period for reply.  A Notice of Abandonment was mailed on November 24, 2021.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that Applicant has up to 6 months to respond to the August 3, 2021 non-final Office action, if a three month extension of time under 37 CFR 1.136(a) is purchased. Therefore, Applicant argues the application was not abandoned at the time the November 24, 2021 Notice of Abandonment was mailed.

The Office concurs. The non-final Office action of August 3, 2021 set a three month period for reply, with extensions up to three months available under 37 CFR 1.136(a) because the maximum statutory period for reply to a non-final Office action is six months. The last possible date for timely reply to the August 3, 2021 non-final Office with a three month extension of time is February 3, 2022. Therefore, at the time the November 24, 2021 Notice of Abandonment was mailed, there was still time for Applicant to file a timely reply to the August 3, 2021 non-final Office action.

A review of the image file wrapper for the application reveals applicant filed a petition for a three month extension of time with required $1480 fee (charged to a deposit account) and an amendment on January 18, 2022, which was within the extendable period for timely reply to the August 3, 2021 non-final Office action.  

granted, the holding of abandonment is withdrawn, and the November 24, 2021 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center GAU 2835 for the examiner of record’s consideration of the amendment timely filed on January 18, 2022.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET